Case 2:19-cv-00027-SEH Document 88 Filed 10/05/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

BUTTE DIVISION
PRINCIPAL LIFE INSURANCE
COMPANY,
No. CV-19-27-BU-SEH
Interpleader-Plaintiff,

VS.

ESTATE OF JACK R. SMITH,
ESTATE OF CLYDE R. SMITH JR.,
MARVIN MILLER, MYRNA A.
VARNER, JUSTIN ANDERSON,
JEANETTE O’BRIEN, EDITH
POWELL, CYNTHIA GRINDE,
CURTIS SMITH, STANLEY R.
SMITH JR., VICKI A. HENRY,
MARILYN STADLER, KEITH
DUFFNER, TIM DUFFNER, CRAIG
SMITH, EDWARD JONES TRUST
COMPANY, and JOHN DOES 1-10,

Defendants.

 

 

ORDER

This case was filed on June 21, 2019.' An amended complaint was filed on

July 10, 2019,” in which nine separate defendants were named. Appearances were

 

' Doe. 1.

2 Doc. 3.
Case 2:19-cv-00027-SEH Document 88 Filed 10/05/20 Page 2 of 4

made by four of the Defendants: (1) Estate of Jack R. Smith; (2) Marvin Miller;
(3) Estate of Clyde R. Smith, Jr.; and (4) Edward Jones Trust Company.’ Defaults
of named Defendants who did not appear: (1) James Smith; (2) Pamela Mary
Starke; (3) Clyde Smith Company; (4) Smith Brothers Ranch; and (5) the Estate of
Gilmer H. Smith were entered on April 3, 2020.*

A Second Amended Complaint was filed on June 11, 2020. Sixteen
defendants were named - four of whom had previously appeared and twelve new.
Appearances were again made by the Estate of Jack R. Smith, Marvin Miller,
Estate of Clyde R. Smith, Jr., and Edward Jones Trust Company.’ Defendants
Justin Anderson, Myrna A. Varner, Stanley Smith, Keith Duffner, Vicki A. Henry,
Jeanette O’Brien, Marilyn Stalder, Tim Duffner, Edith M. Powell, Curtis Smith,
Craig Smith, and Cynthia Grinde did not appear. Defaults of all twelve new
Defendants who did not appear were entered on September 2, 2020.° Parties now
remaining before the Court are Interpleader-Plaintiff, Principal Life Insurance

Company, and Defendants Estate of Jack R. Smith, Marvin Miller, Estate of Clyde

 

> Does. 9, 10, and 18.
4 Doc. 39.
> Docs. 53, 54, and 72.

® Doc. 78.
Case 2:19-cv-00027-SEH Document 88 Filed 10/05/20 Page 3 of 4

R. Smith, Jr., and Edward Jones Trust Company (“remaining parties”).

ORDERED:

1.

The remaining parties shall meet and confer and submit to the Court

on or before October 30, 2020, a statement of agreed facts that incorporates and

provides:

a.

2.

The complete content of the policy of insurance at issue in this case,
namely Principal Life Insurance Company Policy 2285731;

The complete text of all changes to the content or terms of Policy
2285731 since its issuance, including any changes in designations of
beneficiary or beneficiaries who are to receive, upon distribution, all
or any part of the proceeds of Policy Number 228573;

A statement of the net proceeds with accrued interest to be available
for payment and distribution from Policy 2285731 to resolve all
remaining claims to proceeds of the policy; and

A statement of the issue or issues to be addressed by the Court in
effecting payment and distribution of the proceeds of the Policy
Number 2285731.

Each of the parties remaining shall have to and including November

6, 2020, to file a brief in support of its position as to how distribution of policy

-3-
Case 2:19-cv-00027-SEH Document 88 Filed 10/05/20 Page 4 of 4

proceeds and accrued interest from Policy 2285731 is to be made. A response brief
shall be due on or before November 13, 2020.

3. Ifthe briefs described in Paragraph 2 above disclose fact issues
requiring trial for resolution, those issues will be set for trial by further order of
the Court. Otherwise, the matter will be submitted for decision upon filings of the
response briefs.

DATED this S ot day of October, 2020.

J Sod rr

‘AM E. HADDON
United States District Court
